            Case 6:20-cv-00812-ADA Document 93 Filed 08/04/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS LLC D/B/A                           Nos. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                         6:20-cv-00813-ADA
                                                          6:20-cv-00814-ADA
                Plaintiff,                                6:20-cv-00815-ADA
                                                          6:20-cv-00902-ADA
       v.                                                 6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,

                Defendant.


                        BRAZOS’S NOTICE OF SUPPLEMENTAL AUTHORITY
                         RELATING TO JUNIPER’S MOTIONS TO DISMISS

       Brazos submits this Notice of Supplemental Authority in further opposition to Juniper’s

motions to dismiss Brazos’s First Amended Complaints (Case Nos. 6:20-cv-00812, Dkt. 70;

6:20-cv-00813, Dkt. 69; 6:20-cv-00814, Dkt. 66; 6:20-cv-00815, Dkt. 67; 6:20-cv-00902, Dkt.

63; and 6:20-cv-00903, Dkt. 67). After the briefing on Juniper’s motions to dismiss was

completed, this Court issued its decision in USC IP Partnership, L.P. v. Facebook, Inc., Case

6:20-CV-00555-ADA, Dkt. 62 (W.D. Tex. Jul. 23, 2021). A copy of the USC IP decision is

attached to this Notice as Exhibit A.

       In USC IP, this Court considered, among other things, Facebook’s Rule 12(b)(6) motion

to dismiss indirect infringement claims for failure to allege pre-suit knowledge. Facebook

contended that pre-suit knowledge is required to sustain a claim for indirect infringement,

whether pre-suit or post-suit. See 6:20-CV-00555-ADA, Dkt. 9 at 1, 6-7. This Court disagreed.

Although the plaintiff did not allege pre-suit knowledge, the Court granted Facebook’s motion to

dismiss only as the pre-suit portion of the indirect infringement claims, giving USC permission

to add them back in after the start of fact discovery. Id., Dkt. 62 at 4-5. This Court denied
         Case 6:20-cv-00812-ADA Document 93 Filed 08/04/21 Page 2 of 3




Facebook’s motion to dismiss the post-suit indirect infringement claims, explaining: “[S]ince

USC alleges that Facebook has knowledge of the asserted patent and the alleged infringement at

least at the commencement of this action, the Court finds that USC has sufficiently alleged its

post-suit indirect [] infringement claims.” Id. at 5 (emphasis added). Thus, this Court confirmed

that alleging knowledge as of the commencement of the action is sufficient to state a claim for

post-suit indirect infringement. This Court’s USC IP decision supports denying Juniper’s

motions to dismiss Brazos’s indirect infringement claims for failure to allege pre-suit knowledge.




                                                 Respectfully submitted,

Dated: August 4, 2021                            /s/ Raymond W. Mort, III
                                                 Raymond W. Mort, III
                                                 Texas State Bar No. 00791308
                                                 raymort@austinlaw.com
                                                 THE MORT LAW FIRM, PLLC
                                                 100 Congress Avenue, Suite 2000
                                                 Austin, Texas 78701
                                                 tel/fax: (512) 677-6825

                                                 David M. Stein
                                                 Texas State Bar No. 797494
                                                 dstein@brownrudnick.com
                                                 Sarah G. Hartman
                                                 California State Bar No. 281751
                                                 shartman@brownrudnick.com
                                                 BROWN RUDNICK LLP
                                                 2211 Michelson Drive, 7th Floor
                                                 Irvine, California 92612
                                                 telephone: (949) 752-7100
                                                 facsimile: (949) 252-1514

                                                 Alessandra C. Messing
                                                 New York Bar No. 5040019
                                                 amessing@brownrudnick.com
                                                 Timothy J. Rousseau
                                                 New York Bar No. 4698742
                                                 trousseau@brownrudnick.com
                                                 Yarelyn Mena


                                                2
Case 6:20-cv-00812-ADA Document 93 Filed 08/04/21 Page 3 of 3




                              (admitted pro hac vice)
                              ymena@brownrudnick.com
                              BROWN RUDNICK LLP
                              7 Times Square
                              New York, New York 10036
                              telephone: (212) 209-4800
                              facsimile:     (212) 209-4801

                              Edward J. Naughton
                              (admitted pro hac vice)
                              enaughton@brownrudnick.com
                              Rebecca MacDowell Lecaroz
                              (admitted pro hac vice)
                              rlecaroz@brownrudnick.com
                              BROWN RUDNICK LLP
                              One Financial Center
                              Boston, Massachusetts 02111
                              telephone: (617) 856-8200
                              facsimile: (617) 856-8201

                              Counsel for Plaintiff
                              WSOU Investments, LLC d/b/a
                              Brazos Licensing and Development




                              3
